DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and 8-22 in the reply filed on 27 January 2021 is acknowledged.  The traversal is on the ground(s) that i) with the amendment to claims 1 and 24, there is unity of invention between Group I and Group III and ii) searching claim 1 necessarily means claim 24 must be searched and so there is no additional burden in examining claims 23 (Group II) and claims 24-26 (Group III) with claim 1 (Group I).  This is not found persuasive because the claims still lack unity of invention because the technical feature amended into claim 1 is not a special technical feature in view of Dakka et al. (US 2014/0275609).
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a process for producing a methyl-substituted biphenyl compound comprising providing a mixture comprising the compound of formula I, contacting with hydrogen to produce a product comprising the compound of formula II with less than 30 wt% 1 and/or 2 isomers of formula II, and dehydrogenation of the product to produce the methyl-substituted biphenyl compound, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dakka et al. (US 2014/0275609) (cited on IDS of 27 July 2018).  

a) hydroalkylation of toluene to produce methylcyclohexyltoluene (providing methylcyclohexyltoluene) (paragraph [0029]). This is the compound of formula I, where m and n are each 1.
b) further hydrogenation of the cycloalkyl aromatic product in the presence of hydrogen and a catalyst to produce a product comprising dimethylbicyclohexane (paragraph [0030], Table I). This is the compound of formula II, where m and n are each 1. Dakka does not explicitly teach the amount of isomers of the dimethylbicyclohexane. However, Dakka teaches that the conditions for the hydrogenation include a temperature of 120 to 180°C, a pressure of 204-1480 kPa (paragraph [0068]), and a catalyst comprising Pd on MCM-49 (MWW type) (paragraph [0071], Table 1, Example 1). These are within the conditions for hydrogenation of 50 to 400°C, pressure of 100 to 10000 kPa, and a catalyst comprising Pd and MWW type zeolite of instant claims 10-14. Therefore, one of ordinary skill in the art would reasonably conclude that the hydrogenation of Dakka would produce a similar product, including less than 30 wt% 1- and/or 2- isomers of formula II, as claimed, absent any evidence to the contrary. 
c) dehydrogenation of the product comprising dimethylbicyclohexane to produce dimethylbiphenyl compounds (paragraph [0073], Table II).
	Thus, the process is not a special technical feature.
Additionally, the Examiner would like to note that the requirements for restriction under Unity of Invention are that a group of inventions is considered linked when there is a technical relationship among the inventions that involves at least one special .
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 26 is new and is grouped with Claim 24 as it is depended from claim 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 15, the claim recites “The process of claim 1, wherein the hydrodealkylation catalyst comprises…” However, the hydrodealkylation catalyst is not present in claim 1, but is only present in claims 3 and 4. Therefore there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner will consider that the hydrodealkylation catalyst in 15 is a further definition of the hydrodealkylation catalyst of claim 3. 
With regard to claim 18, the claim recites “The process of claim 1, wherein the conditions in step (a-1) comprise…” However, there is no step (a-1) in claim 1, but instead is only present in claims 3 and 4. Therefore there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner will consider that the conditions of claim 18 are a further definition of the conditions of step (a-1) in claim 3. 
With regard to claim 19, the claim recites “The process of claim 1, wherein the molar ratio of hydrogen to aromatic feed supplied to the contacting (a-1) …” However, there is no contacting (a-1) in claim 1, but instead is only present in claims 3 and 4. Therefore there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner will consider that the molar ratio of step (a-1) of claim 19 further defines the conditions of step (a-1) in claim 3. 
	With regard to claim 22, the claim recites “The process of claim 1, wherein the dehydrogenation conditions in step (c) and/or step (a-2) comprise…” However, there is no step (a-2) in claim 1, this is only present in claim 4. Therefore there is insufficient antecedent basis for this limitation in the claim.
	For purposes of examination, the Examiner will consider that claim 22 only refers to the dehydrogenation conditions in step (c) which have proper antecedent basis in claim 1.
	With regard to claims 16 and 17, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dakka et al. (US 2014/0275609, cited on IDS 27 July 2018).
With regard to claims 1-3 and 10-14, Dakka teaches a process for producing methyl-substituted biphenyl compounds (paragraph [0002]). Dakka teaches that the process comprises
a) hydroalkylation of toluene in the presence of hydrogen and a catalyst to produce methylcyclohexyltoluene (step a-1 of instant claim 3) (providing methylcyclohexyltoluene) (paragraph [0029]). This is the compound of formula I of claims 1 and 2, where m and n are each 1.
b) further hydrogenation of the cycloalkyl aromatic product comprising methylcyclohexyltoluene in the presence of the hydrogen and the catalyst to produce a product comprising dimethylbicyclohexane (paragraph [0030], paragraph [0071], Table I). This is the compound of formula II, where m and n are each 1. Dakka does not explicitly teach the amount of isomers of the dimethylbicyclohexane. However, Dakka teaches that the conditions for the hydrogenation include a temperature of 120 to 180°C, a pressure of 204-1480 kPa (paragraph [0068]), and a catalyst comprising Pd on MCM-49 (MWW type) (paragraph [0071], Table 1, Example 1). These are within the conditions for hydrogenation of 50 to 400°C, pressure of 100 to 10000 kPa, and a catalyst comprising Pd and MWW type zeolite of instant claims 10-14. 
Therefore, one of ordinary skill in the art would reasonably conclude that the hydrogenation of Dakka would produce a similar product, including less than 30 wt% 1- and/or 2- isomers of formula II, as claimed, absent any evidence to the contrary. 
c) dehydrogenation of the product comprising dimethylbicyclohexane to produce dimethylbiphenyl compounds (paragraph [0073], Table II).
	With regard to claim 6, Dakka teaches that the product comprises 2,2’-, 2,3’-, and 2,4’- isomers of dimethylbiphenyl (paragraph [0074], Table 2).
With regard to claim 8, Dakka does not explicitly teach the amount of isomers of the dimethylbicyclohexane. However, Dakka teaches that the conditions for the hydrogenation include a temperature of 120 to 180°C, a pressure of 204-1480 kPa (paragraph [0068]), and a catalyst comprising Pd on MCM-49 (MWW type) (paragraph [0071], Table 1, Example 1). These are within the conditions for hydrogenation of 50 to 400°C, pressure of 100 to 10000 kPa, and a catalyst comprising Pd and MWW type zeolite of instant claims 10-14. Therefore, one of ordinary skill in the art would reasonably conclude that the hydrogenation of Dakka would produce a similar product, including less than about 20 wt% 2 isomers of formula II, as claimed, absent any evidence to the contrary. 
	With regard to claim 9, Dakka teaches that the dehydrogenation product comprises at least 70 wt% 3,3’-, 3,4’-, and 4,4’- isomers based on the total weight of isomers (paragraph [0054]). This leaves 30 wt% or less of the remaining isomers, including the 2,2’-, 2,3’-, and 2,4’- isomers. This overlaps the range of less than about 20 wt% 2,2’-, 2,3’-, and 2,4’- isomers of instant claim 9. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 15-17, Dakka teaches that the hydrodealkylation catalyst comprises Pd on MCM-49 (MWW type) (paragraph [0071], Table 1, Example 1). This is the catalyst comprising Pd on an MCM-22 family zeolite of instant claims 15-17.
With regard to claims 18 and 19, Dakka teaches that the hydrodealkylation conditions include a temperature of 120 to 180°C, a pressure of 204-1480 kPa (paragraph [0068]), and a hydrogen to aromatic ratio of about 0.15:1 to about 15:1 (paragraph [0043]). These are within the ranges of 100 to 400°C, 100 to 7000 kPa, and 0.15:1 to 15:1 molar ratio of instant claims 18 and 19.
	With regard to claims 20 and 21, Dakka teaches that the dehydrogenation catalyst includes a metal of Group 10 and additionally tin (paragraph [0052]).
	With regard to claim 22, Dakka teaches that the dehydrogenation conditions include a temperature of 375 to 460°C and a pressure of 790 kPa (paragraph [0073]). These are within the ranges of 200 to 600°C and 100 to 3550 kPa of instant claim 22. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest a method for producing a methyl-substituted biphenyl compound comprising the steps of: hydroalkylation of toluene and/or xylene to produce a product, dehydrogenation of the product to produce methyl-substituted biphenyl compounds and unreacted cyclohexylbenzene, separation of the methyl-substituted cyclohexylbenzene, hydrogenation of the separated methyl-substituted cyclohexylbenzene to produce a mixture of isomers of methyl-substituted bicyclohexane, and then dehydrogenation of the mixture of isomers of methyl-substituted bicyclohexane to produce methyl-substituted biphenyl compounds as in instant claim 4. Claim 5 is dependent from claim 4.
The closest prior art is Dakka et al. (US 2014/0275609, cited on IDS 27 July 2018).
Dakka teaches 
a) hydroalkylation of toluene in the presence of hydrogen and a catalyst to produce methylcyclohexyltoluene (step a-1 of instant claim 3) (providing methylcyclohexyltoluene) (paragraph [0029]). This is the compound of formula I of claims 1 and 2, where m and n are each 1.
b) further hydrogenation of the cycloalkyl aromatic product comprising methylcyclohexyltoluene in the presence of the hydrogen and the catalyst to produce a product comprising dimethylbicyclohexane (paragraph [0030], paragraph [0071], Table I). This is the compound of formula II, where m and n are each 1. 
c) dehydrogenation of the product comprising dimethylbicyclohexane to produce dimethylbiphenyl compounds (paragraph [0073], Table II).
Dakka is silent with regard to the extra steps of dehydrogenation of the hydroalkylation product to produce biphenyl, separating the unreacted hydroalkylation product from the biphenyl, and using this unreacted product as the feed to the hydrogenation step. Dakka does not teach the presence of unreacted hydroalkylation product in the dehydrogenation product, or the concept of separating the dehydrogenation product, or the concept of recycling any portion of the dehydrogenation product to the hydroalkylation step. Thus, Dakka provides no teaching or motivation to perform the extra steps of the process of claim 4 as recited above, and the claim contains allowable subject matter. Claim 5 contains allowable subject matter by being dependent on claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772